Citation Nr: 1114398	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for gout and assigned a noncompensable rating, effective February 28, 2006.  In March 2008, a Decision Review Officer (DRO) assigned a 20 percent evaluation for gout, effective February 28, 2006.

During the course of the appeal, the Veteran's claims file was transferred to the RO in Denver, Colorado, hence, that RO now has jurisdiction over the claims on appeal.

In February 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected gout is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.  

The Veteran's gout is currently rated as 20 percent disabling under Diagnostic Code 5017. DC 5017 instructs the rater to evaluate gout under Diagnostic Code 5002, which is also the primary rating criteria for rheumatoid arthritis (both active rheumatoid arthritis and residuals thereof).

In September 2006, the Veteran was afforded a VA examination for his service-connected gout.  He reported having an average of six attacks per year, each lasting up to five days, and missing about five days of work per year due to his gout.  The most commonly affected areas include both his big toes and the dorsum of his foot, and less frequent areas include his knees, ankles, and elbows.  The VA examiner noted the Veteran's history of gout since 1985 and that the Veteran is currently prescribed Colchicine and Allopurinol.  The VA examiner found the Veteran's gout to be in complete remission and no current evidence of any chronic arthritis associated with gout.  After review of this VA examination report, the RO continued the Veteran's noncompensable rating for his service-connected gout in a September 2006 rating decision.

Subsequently, the Veteran submitted private treatment records from the United States Air Force Academy pertaining to ongoing treatment for flare ups of his service-connected gout from August 2001 to March 2007.  After a review of these records in March 2008, a DRO assigned a 20 percent evaluation for the Veteran's service-connected gout.  

In an April 2008 substantive appeal, via a VA Form 9, the Veteran reported having many attacks due to his gout within the period of a year and that he self medicates with Percocet so that he does not have see his private physician every time an attack occurs.    

Most recently, at the February 2011 video conference hearing, the Veteran testified that flare ups from his gout occur in both of his big toes, knees, and elbows, as well as on his right hand knuckles, especially on the first index finger.  His daily medications include Uloric and Colchicine, and he also takes Dexamethasone and Percocet as needed at the onset of a flare up.  Within the past couple of months, he was recently prescribed Dexamethasone, which the Veteran asserts helps to decrease the length of his attacks from five to seven days to now about three days.  However, he noted that the frequency of his attacks remains at about two to three times per month.  The Veteran reported having high blood pressure, which private physicians have contributed to his pain during a flare up.  He also reported having headaches, but unsure if these are related to his gout.  The Veteran also noted seeing a specialist for his gout, in February 2011, who reported that the Veteran has bone loss in his right big toe.  According to the Veteran, the specialist was unable to say if the bone loss is related to the gout; nonetheless, if the gout continues, the bone loss will continue to get worse.

Review of the record indicates that the Veteran's last VA examination for his service-connected gout was in September 2006 at which time the examiner indicated that gout was in remission.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his gout, and recent private treatment records and testimony from the Veteran at the February 2011 video conference hearing suggest the Veteran's gout disability has active and has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

The Board notes the Veteran's testimony at the February 2011 video conference hearing that he has received ongoing private treatment for his gout from May 2009 to the present, and that he saw a specialist for his gout in February 2011.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain the necessary authorization from the Veteran to obtain any private treatment records, including the Veteran's clinical and/or hospitalization records from the United States Air Force Academy in Colorado Springs, Colorado, from March 2007 to present, and from the specialist he saw pertaining to his service-connected gout in February 2011.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected gout.  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  The examiner should also specify whether the Veteran has gout that is in active process.  If so, the examiner should provide an opinion as to the presence, frequency, and degree of incapacitating exacerbations caused by the Veteran's service-connected gout, and whether his gout is productive of definite impairment of health.  The examiner should also comment on whether the Veteran has any weight loss and anemia productive of severe impairment of health associated with his gout.  If the Veteran's gout is not found to be active, the examiner should identify any chronic residuals of the gout and any associated symptoms.  The examiner should also comment on the effect of the Veteran's gout on his current employment.  The claims file must be made available to the examiner and the opinion should reflect that such review has been accomplished.   

3.  Thereafter, the issue on appeal should be readjudicated, including a discussion of whether a referral for extraschedular evaluation is warranted under 38 C.F.R. § 3.321.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



